DETAILED ACTION

Applicant amended claims 1, and added new claims 2-27 in the preliminary amendment dated 1/28/2021
Claims 1-27 are pending.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1/5/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "message" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1-2, 4-5, 8-9, 12-13, 15-16, 18-19, 21-22 and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 16, 17, 20 of U.S. Patent No. 9,219,947 in view of Freda (US 2012/0120892 A1); and is also unpatentable over claims 14, 19, 20 of U.S. Patent No. 10,834,155 in view of Freda (US 2012/0120892 A1). 
Application 17/063,338
U.S. Patent 9,219,947
U.S. Patent 10,834,155
1. A method comprising: 
receiving, by a first computing device, a first message associated with output of content at a second computing device;



sending, based on the first priority level, the first message to the second computing device.


8.  A method comprising: 
receiving, by a first computing device, a control message and a synchronization message each associated with output of content;

determining a first priority level for delivery of the control message and a second priority level for delivery of the synchronization message, wherein the first priority level comprises a higher priority than the second priority level; and

sending, based on the first priority level and the second priority level, the control message prior the synchronization message. 

Claims 15 and 21 as well. 


an interface component configured to receive a first message directed to a first device, the first message comprising a command for the first device to tune to a specified downstream wherein the interface component is further configured to receive a second message directed to the first device, the second message conveying a command for consuming content via the first device;

an assessment component configured to determine a first amount of network resources available for delivery of the second message; and
a generation component configured to supply the second message based at least on the first amount of network resources, wherein the second message is supplied to the first device on the specified downstream frequency carrier.

17. The system of claim 16, wherein the assessment component is further configured to determine a second amount of network resources for delivery of the least one first message.

20. The system of claim 16, wherein the assessment component is further configured to assign a first priority to the second message and a second priority to the first message, wherein the first priority is based at least on the second message being a control message and the second priority is based at least on the first message being a synchronization message.


sending, via the first device to the second device via a second network, a the first message; 

receiving, at the first device, via the first message, a second message directed to the second device, the second message comprising an instruction to change a rendering of content at the second device;

determining, at the first device, a first amount of network resources available for delivery of the second message; and

sending, based at least one the first amount of network resources, via the first device and to the second device, the second message on the specified channel of the second network.

19. The method of claim 14, further comprising determining a second amount of network resources for delivery of the first message

20. The method of Claim 14, further comprising assigning a first priority to the second message and a second priority to the first message, wherein the first priority is based at least on the second message being a control message and the second priority is based at least on the first message being a synchronization message
wherein determining that the first message comprises a control message; and determining, based on the first message comprising the control message, the first priority level for delivery of the first message to the second computing device

See Claim 16
20. The system of claim 16, wherein the assessment component is further configured to assign a first priority to the second message and a second priority to the first message, wherein the first priority is based at least on the second message being a control message and the second priority is based at least on the first message being a synchronization message
20. The method of Claim 15, further comprising assigning a first priority to the second message and a second priority to the first message, wherein the first priority is based at least on the second message being a control message and the second priority is based at least on the first message being a synchronization message
4. wherein the message comprises an asset request.
14. A system, comprising:
an interface component configured to receive a first message directed to a first device, the first message comprising a command for the first device to tune to a specified downstream frequency carrier, wherein the interface component is further configured to receive a second message directed to the first device, the second message conveying a command for consuming content via the first device;

an assessment component configured to determine a first amount of network resources available for delivery of the second message; and
a generation component configured to supply the second message based at 



sending, via the first device to the second device via a second network, a the first message; 

receiving, at the first device, via the first message, a second message directed to the second device, the second message comprising an instruction to change a rendering of content at the second device;

determining, at the first device, a first amount of network resources available 

sending, based at least one the first amount of network resources, via the first device and to the second device, the second message on the specified channel of the second network.


wherein delivery of the synchronization messages are associated with a plurality of downstream frequency channels in a service group.

See Claims 12, 18, and 25
16. The system of claim 14, wherein the second message conveys a command for synchronizing a channel pathway for communication among the first device and a second device, the channel pathway comprising the specified downstream frequency carrier, wherein the specified downstream frequency carrier is in a channel plan.
14. A method, comprising: receiving, at a first device via a network, a first message comprising a command for the second device to tune to a specified channel associated with one or more frequencies;

sending, via the first device to the second device via a second network, a the first message; 

receiving, at the first device, via the first message, a second message directed to the second device, the second message comprising an instruction to change a rendering of content at the second device;

determining, at the first device, a first amount of network resources available for delivery of the second message; and

sending, based at least one the first amount of network resources, via the first device 




See Claims 13, 19, and 26
19. The system of claim 14, wherein the second message conveys an instruction to control a data stream associated with the content, wherein the instruction is a first instruction to change rendering of the data stream
14. A method, comprising: receiving, at a first device via a network, a first message comprising a command for the second device to tune to a specified channel associated with one or more frequencies;

sending, via the first device to the second device via a second network, a the first message; 

receiving, at the first device, via the first message, a second message directed to the second device, the second message comprising an instruction to change a rendering of content at the second device;

determining, at the first device, a first amount of network resources available for delivery of the second message; and

sending, based at least one the first amount of network resources, via the first device and to the second device, the second message on the specified channel of the second network.


determining, based on an amount of network resources associated with delivery of synchronization messages, and based on to an amount of network resources associated with delivery of control messages, the first priority level for delivery of the control message and the second priority level for delivery of the synchronization message

See Claim 22
14. A system, comprising:
an interface component configured to receive a first message directed to a first device, the first message comprising a command for the first device to tune to a specified downstream frequency carrier, wherein the interface component is further configured to receive a second message directed to the first device, the second message conveying a command for consuming content via the first device;

an assessment component configured to determine a first amount of network resources available for delivery of the second message; and
a generation component configured to supply the second message based at least on the first amount of network resources, wherein the second message is supplied to the first device on the specified downstream frequency carrier.

17. The system of claim 16, wherein the assessment component is further configured to determine a second amount of network resources for delivery of the least one first message.

20. The system of claim 16, wherein the assessment component is further to assign a first priority to the second message and a second priority to the first message, wherein the first priority is based at least on the second message being a control message and the second priority is based at least on the first message being a synchronization message


sending, via the first device to the second device via a second network, a the first message; 

receiving, at the first device, via the first message, a second message directed to the second device, the second message comprising an instruction to change a rendering of content at the second device;

determining, at the first device, a first amount of network resources available for delivery of the second message; and

sending, based at least one the first amount of network resources, via the first device and to the second device, the second message on the specified channel of the second network.

19. The method of claim 14, further comprising determining a second amount of network resources for delivery of the first message

assigning a first priority to the second message and a second priority to the first message, wherein the first priority is based at least on the second message being a control message and the second priority is based at least on the first message being a synchronization message



Referring to the independent claims, Patent Applications disclose methods for sending message synchronization and control messages, and assigning priorities to these messages, however both applications do not explicitly disclose wherein the priority of a first message is higher than that of the second message. 
Prior Art  Freda (US 2012/0120892 A1) teaches wherein the priority of a first message is higher than that of the second (i.e., In case of a special event, (e.g., some management or control message like channel switch, relay request/reply and measurement reports etc.), a special control packet may be appended to the data or ACK packet. This may result in sending out a beacon in a regular fashion to deal with the special event. After the special event, the nodes may return to the loose synchronization mode. If there are no ACKs being sent, a special time interval may be reserved for the traffic in the uplink direction or in case of distributed coordinated function (DCF) the message may be sent with higher priority, (i.e., with a shorter inter frame space (IFS)), Paragraph 137; See also Paragraph 144).  It would  have been obvious to one of ordinary skill in the art at the time of invention to modify the application to 

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        March 17, 2022